                           United States District Court
                                     for the
                           Southern District of Florida

Cricket Wireless LLC, and others,       )
Plaintiffs,                             )
                                        )
v.                                      )
                                          Civil Action No. 18-23750-Civ-Scola
                                        )
Edomir Group, LLC, and others,          )
Defendants.                             )

  Order Granting Joint Motion for Judgment and Permanent Injunction
       This matter comes before the Court on the stipulation of Plaintiffs Cricket
Wireless LLC, AT&T Mobility LLC, and AT&T Intellectual Property II, L.P.
(collectively “Plaintiffs” or “AT&T”), and Defendants Edomir Group, LLC, and
Edwin Orozco (collectively “Defendants” or “Edomir”) for entry of a final judgment
and permanent injunction against Defendants. The parties have entered into a
confidential settlement agreement and have agreed to the terms set forth in this
order. (ECF No. 30.) Upon review of the record, the parties’ submission, and
applicable law, the Court grants the parties joint motion (ECF No. 30) and enters
judgment in favor of the Plaintiffs and against the Defendants.

       1.   This Court has jurisdiction over all parties and all of the claims set
forth in AT&T’s Complaint.

      2.    Based on the parties’ stipulation, final judgment of liability is hereby
entered against Defendants on all of the claims set forth in AT&T’s Complaint.

        3.    Defendants and each of their respective partners, agents,
representatives, employees, servants, heirs, personal representatives,
beneficiaries, relatives, contractors, companies, corporations, past and present
respective officers, directors, successors, assigns, parents, subsidiaries,
affiliates, related companies, predecessors-in-interest, and all other persons
acting on behalf of or for the benefit of Defendants or who are in active concert
or participation with Defendants, including but not limited to any corporation,
partnership, association, proprietorship or entity of any type that is in any way
affiliated or associated with Defendants or Defendants’ representatives, agents,
assigns, employees, servants, affiliated entities, and any and all persons and
entities in active concert and participation with Defendants who receive notice
of this Order, shall be and hereby are PERMANENTLY ENJOINED from:
a. Purchasing, selling, reselling, transferring, trafficking, altering,
   unlocking, advertising, soliciting, and/or shipping, directly or
   indirectly, any new, prepaid mobile phones or devices sold under the
   AT&T PREPAID™ (f/k/a AT&T GoPhone) or Cricket brands (“AT&T
   Phones”);

b. Unlocking or otherwise modifying any AT&T Phones;

c. Possessing or trafficking in unlock codes or other instrumentalities
   that avoid, bypass, remove, disable, deactivate, or otherwise impair
   the technological measures within AT&T Phones that effectively
   control access to AT&T’s proprietary software preinstalled on every
   AT&T Phone (“AT&T Software”);

d. Accessing, altering, erasing, copying, tampering with, deleting or
   otherwise disabling AT&T Software without AT&T’s prior written
   authorization;

e. Facilitating or in any way assisting other persons or entities who
   Defendants know or should know are engaged in any of the acts
   prohibited under this Permanent Injunction including, without
   limitation, unlocking, buying, selling, and/or unlocking and
   alteration of new Prepaid AT&T Phones without AT&T’s prior written
   authorization;

f. Using any of AT&T’s Trademarks, including, but not limited to AT&T
   PREPAID, CRICKET, CRICKET and Design, GO PHONE, GOPHONE,
   AT&T, AT&T and Design, and the AT&T and Cricket logos, and/or
   any reproduction, counterfeit, copy, or colorable imitation of AT&T’s
   Trademarks in connection with any of the acts prohibited in this
   Permanent Injunction, or in any manner likely to cause others to
   believe that the infringing products or services are connected with
   AT&T and AT&T’s genuine products or services bearing AT&T’s
   Trademarks;

g. Passing off, inducing or enabling others to sell or pass of any AT&T
   Phones or other items that are not AT&T’s genuine merchandise as
   and for AT&T’s genuine merchandise;




                              2
         h. Committing any other acts calculated to cause purchasers to believe
            that Defendants’ products and services are AT&T’s genuine
            products and services unless they are such;

         i. Shipping, delivering, holding for sale, distributing, returning,
            transferring or otherwise moving, storing or disposing of in any
            manner items falsely bearing AT&T’s Trademarks, or any
            reproduction, counterfeit, copy or colorable imitation of same;

         j. Moving, destroying, or otherwise disposing of any products, labels,
            or other items, merchandise or documents falsely bearing AT&T’s
            Trademarks, or any reproduction, counterfeit, copy or colorable
            imitation of same;

         k. Removing, destroying or otherwise disposing of any computer tapes
            or disks, business records or documents relating in any way to
            distribution or sale of AT&T Phones.

      4.    The Court retains jurisdiction of this matter to address or enforce
any violation of the terms of this Permanent Injunction or the confidential
settlement agreement between the parties. A violation of the terms of this
Permanent Injunction shall constitute contempt of court.

      5.    If one or more Defendants violate the terms of this Permanent
Injunction, AT&T shall be entitled to file an Affidavit or Declaration of Violation
requesting that the Court order Defendant(s) to pay liquidated damages, jointly
and severally from defendants, in the amount of $5,000 for each AT&T Phone,
and/or for each unlock code for an AT&T Phone sold or trafficked in violation of
this Permanent Injunction. AT&T shall provide at least five (5) business days’
notice to Defendant(s) after filing an Affidavit or Declaration of Violation. The
Court finds that any amounts awarded under this paragraph are compensatory
and reasonable estimations of the minimum damages suffered by AT&T for such
a breach and will serve to compensate AT&T for its losses in the event one or
more Defendants violate the terms of this Permanent Injunction.

      6.     The prevailing party in any proceeding to enforce compliance with
the terms of this Permanent Injunction shall be entitled to an award of its
attorneys’ fees and costs.

     7.   The last known address of Defendant Edomir Group, LLC is 2706
NW 72nd Avenue, Miami, Florida 33122.



                                        3
      8.   The last known address of Defendant Edwin Orozco is 8867 West
33rd Avenue, Hialeah, Florida 33018.

      9.     AT&T and Edomir have advised the Court that they have reached a
confidential agreement as to the remaining terms of their settlement.

      10. The Court finds that there is no just reason for delay of the entry of
judgment against Defendants, and therefore, pursuant to Fed. R. Civ. P. 54(b),
directs the Clerk to enter Judgment in favor of Plaintiffs as set forth herein. The
Clerk is directed to close this case.
      Done and ordered at Miami, Florida on June 17, 2019.


                                                                                                                                                                                            f
                                            _____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                            Robert N. Scola, Jr.
                                            United States District Judge




                                        4
